Citation Nr: 0524021	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied an increased rating for a left knee 
disability (status post left total knee arthroplasty).  In 
July 2004, the Board remanded this appeal for further 
development.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected left knee disability 
(status post left total knee arthroplasty) is manifested by 
extension limited to 20 degrees, flexion limited to 70 
degrees, painful stiffness, crepitation, and moderate 
weakness.  There is no clinical evidence of ankylosis, 
subluxation, instability, dislocation, locking, or loosening 
of the prosthetic knee joint.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5010, 5055, 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5055, the veteran was granted a 100 percent disability 
evaluation for his service-connected left knee disability 
following a prosthetic replacement of the total left knee 
joint, effective from May 15, 2000, for 13 months.  Following 
that period, a 30 percent disability evaluation was assigned 
under the same provisions, effective July 1, 2001.  The 
veteran asserts that a higher rating is warranted.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2004).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2004).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2004) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2004).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2004).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2004).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2004).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

A review of the veteran's service medical records shows that 
he first sought treatment for his left knee in April 1944, 
after having injured it while playing football.  The 
diagnosis was sprain, moderately severe, fibula, left 
collateral ligament.  On an October 1945 examination at 
separation, it was reported that the veteran had a torn 
cartilage in the left knee in March 1944, and cartilage on 
left knee in March 1945.  VA and private medical examinations 
since separation from service demonstrate that the veteran 
continued over the years to complain of pain in his left 
knee.  The veteran has been service-connected for his left 
knee disability since March 1991.  In May 2000, the veteran 
underwent total left knee replacement surgery.  Pursuant to 
the regulations, a 100 percent rating was assigned for one 
year following his surgery.  38 C.F.R. § 4.71a, DC 5055.  The 
veteran's left knee disability has been rated 30 percent 
disabling for status post left total knee arthroplasty 
(formerly post-operative residuals, arthrotomy of the left 
knee), since July 2001; he seeks an increased rating.  The 
Board therefore turns to the appropriate criteria.

The veteran's knee disability has been rated 30 percent 
disabling under DC 5055 (knee replacement, prosthesis).  
Alternative codes for possible application are DCs 5260 
(limitation of flexion of the leg), and 5261 (limitation of 
extension of the leg).  

Diagnostic Codes 5256 (ankylosis of the knee), 5257 (other 
impairment of the knee), 5258 (dislocation of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30 (2004).  Thereafter, a 60 percent rating is warranted 
if there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DC's 5256, 5261 or 5262.  The minimum evaluation is 30 
percent.  38 C.F.R. § Part 4, DC 5055.

As stated above, in order to be entitled to the next-higher 
evaluation of 60 percent under DC 5055, the evidence must 
demonstrate chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  Here, 
the evidence does show postoperative residuals, but the Board 
finds that such residuals do not rise to the level of 
severity contemplated in the 60 percent evaluation, as will 
be explained below.

Regarding left knee motion, on VA examination in December 
2004, the veteran indicated discomfort with flexing and 
extending his knee joint.  The record also indicates that the 
veteran ambulates with an antalgic gait, by use of a cane.  
The veteran additionally wears a knee brace.  However, the 
veteran's overall disability picture has not been shown to 
involve severe discomfort such as to warrant a 60 percent 
evaluation.  To the contrary, the veteran's left knee pain 
and weakness was specifically found to be "moderate" upon 
VA examination in December 2004.  That examination report 
also showed that the veteran's left knee was free of edema, 
effusion, and instability.  There was also no redness, heat, 
abnormal movement, or guarding.  Private treatment records 
dated from October 2000 through April 2004 indicate that the 
veteran's discomfort steadily improved with further 
treatment.  Indeed, in April 2004 the veteran noted 
"tremendous improvement."

Regarding weakness, private and VA treatment records reveal 
improvement in left knee strength in response to therapy and 
a home exercise program.  Private treatment records dated in 
October 2000 show left knee strength of 5/5.  In February 
2001, strength was again noted to be 5/5.  In April 2004, his 
strength was noted to be 5/5.  Upon VA examination in 
December 2004, the severity of weakness in his left knee was 
noted to be mild.  These findings confirm at most moderate, 
and not severe, left knee weakness.  In considering 
additional functional limitation due to factors such as pain, 
weakness, and incoordination, the Board notes that the 
December 2004 examination indicated that the veteran reported 
being able to stand for only 10 minutes at a time and was 
only able to walk approximately 50 yards.  However, 
considering the evidence as a whole, severe weakness of the 
left knee is not established here.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, 
based on the foregoing, the next-higher rating of 60 percent 
is not warranted under DC 5055.  The Board now turns to the 
codes contemplating limitation of motion, Diagnostic Codes 
5260 and 5261.  

Diagnostic Code 5260 concerns limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  In this case, private treatment 
records dated in October 2000 show flexion to 110 and 115 
degrees.  A February 2001 record shows flexion to 130 
degrees.  Records dated in April, October, and December 2001 
show flexion to 110-115 degrees.  A February 2002 record 
indicates slight improvements in range of motion.  Finally, 
an April 2004 record shows flexion to 130 degrees.  Upon VA 
examination in June 2001, he had flexion to 110 degrees.  
Upon VA examination in December 2004, the veteran had flexion 
to 70 degrees.  There was no additional loss of motion noted 
upon repetitive use.  As noted above, flexion ranging from 0 
to 140 degrees is considered normal for VA purposes.  See 
38 C.F.R. § 4.71a, Plate II.  He is accordingly not entitled 
to a compensable rating for limitation of motion under this 
code because flexion is not limited to 45 degrees or less.

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  In this case, private treatment records dated in 
October 2000 show extension limited to 5 and 15 degrees.  A 
February 2001 record shows extension limited to 5 degrees.  A 
record dated in April shows full extension, and October and 
December 2001 records show extension limited to 10 degrees.  
A February 2002 record indicates slight improvements in range 
of motion.  Finally, an April 2004 record shows full 
extension.  Upon VA examination in June 2001, he had full 
extension.  Upon VA examination in December 2004, the veteran 
had extension, with pain, limited to 20 degrees.  There was 
no additional loss of motion noted upon repetitive use.  As 
noted above, extension ranging from 140 degrees to 0 degrees 
is considered normal for VA purposes.  See 38 C.F.R. § 4.71a, 
Plate II.  Limitation of extension is shown to 20 degrees by 
the most recent examination.  That level of limitation of 
extension would warrant a 30 percent rating.

The above findings demonstrate ranges of motion that consider 
of the effect of pain during use and flare-ups.  They 
indicate minimal limitation of flexion which would be 
noncompensable and limitation of extension which would 
warrant a 30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the range of motion reported at each of 
the above-noted examinations would be rated 0 percent if 
strictly rated under DC 5260 and 30 percent if rated pursuant 
to DC 5261.  The Board also notes that the recent General 
Counsel Precedent Opinion, VAOGCPREC 9-04, does not seem to 
apply to the veteran's case given that he did not meet the 
criteria for a compensable rating under DC 5260, as flexion 
was limited to no more than 70 degrees.  VAOGCPREC 9-04 
(Sept. 17, 2004).  VAOGCPREC 9-04 held that separate ratings 
could be assigned when the criteria for a compensable rating 
under DCs 5260 and 5261 were met.  Id.  In the present case, 
there is no basis for a compensable rating under DC 5260.

Prior to his left knee replacement, the veteran in this case 
had been diagnosed with arthritis.  He might therefore be 
eligible for a separate 10 percent rating under DC 5010 for 
arthritis resulting in limitation of flexion.  38 C.F.R. 
§ 4,71a, DC 5010.  In order to be eligible for a separate 
rating under this diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the veteran here does not qualify 
for compensation on the basis of limitation of flexion.  
Rather, the veteran in this case has been awarded a 30 
percent disability rating under DC 5055, which is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The issue before the Board, then, 
is whether the veteran is entitled to a rating under DC 5010 
for his arthritis.  Under DC 5010, a 10 percent rating is 
warranted where there is X-ray evidence of arthritis 
involving two or more major joints or involving two or more 
minor joint groups.  38 C.F.R. §§ 5003, 5010.  A 20 percent 
evaluation is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
As noted above, the knee is considered a major joint.  In 
this case, however, there is no current X-ray evidence of 
arthritis in the left knee, and the veteran has not 
established service connection for arthritis of any other 
major or minor joints.  Therefore, he not entitled to a 
separate 10 percent rating under DC 5010.  Furthermore, there 
is no X-ray evidence of arthritis following placement of the 
prosthesis.  Therefore, he may not be awarded a 10 percent 
rating for flexion that is limited, but to a compensable 
level, because the current X-ray evidence does not show 
arthritis.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004).  The evidence does not reflect that the 
veteran's postoperative left knee residuals have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated by any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In so stating, it is noted that the 
veteran did receive a 100 percent temporary rating for one 
year following his knee surgery, per DC 5055.  Based on the 
foregoing, assignment of an extra-schedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the weight of the credible evidence demonstrates that 
the veteran's currently assigned 30 percent evaluation under 
DC 5055 represents the highest allowable award based on the 
evidence of record.  While the veteran could alternatively be 
rated at 30 percent for limitation of extension, he cannot 
receive both ratings.  Although the veteran's disability may 
be rated under various diagnoses, the Rating Schedule 
instructs the evaluator to avoid pyramiding.  The evaluation 
of the same disability or manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999).  The 
Court has stated that, "implicit within [the language of 38 
U.S.C.A. § 1155] is the concept that the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  Therefore, the veteran could receive a 30 
percent rating for limitation of extension, or the 30 percent 
rating pursuant to DC 5055, but not both.

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 30 percent are not met.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert. v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in July 2001.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  The RO sent the 
appellant correspondence in March 2001, July 2004, and 
November 2004; a statement of the case in April 2002; and 
supplemental statements of the case in March 2004, and June 
2005.  He received a copy of the full text of 38 C.F.R. 
§ 3.159.  There was no harm to the appellant, as VA made all 
efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
and content of the notices to the appellant was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has satisfied 
its "duty to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

An increased rating, greater than 30 percent, for a left knee 
disability is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


